Citation Nr: 1015829	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for spina bifida.

2.  Entitlement to an effective date earlier than June 25, 
2004 for service connection for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1.

3.  Entitlement to an initial rating in excess of 40 percent 
for thoracic syrinx with associated degenerative changes, 
status post old thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1, prior to November 20, 2009, and a 
rating in excess of 50 percent thereafter. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.





REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to April 
1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a back injury.  A 
June 2009 rating decision granted service connection for 
thoracic syrinx with associated degenerative changes, status 
post old thoracic spine fractures with a disability 
evaluation of 40 percent, effective June 25, 2004.  A 
subsequent September 2009 rating decision amended the 
Veteran's service-connected back disability to include 
aggravation of spondylolisthesis at L5-S1.  

During the pendency of the appeal, in January 2010, the RO 
assigned a 50 percent rating for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1, effective November 20, 2009.  The Veteran was advised of 
the increased rating; however, he did not withdraw his 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this appeal continues.


In February 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  There 
has been substantial compliance with the remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence was received in 2010 after the case had 
been certified to the Board by the RO.  Under 38 C.F.R. § 
20.1304, such evidence usually requires a return of the case 
to the RO for review, consideration, and preparation of a 
SSOC prior to a Board decision, unless there has been a 
waiver of such initial RO review. The evidence in this 
instance consists of a lay statement which essentially 
duplicates and is cumulative of evidence and contentions 
already of record and thus does not preclude a decision by 
the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability may be reasonably inferred from 
the evidence of record, and thus, this issue will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The current medical evidence does not establish a 
diagnosis of disease or disability due to spina bifida. 

2.  The claim of entitlement to service connection for back 
injury was received on November 7, 2003. 

3.  The assignment of an effective date earlier than November 
7, 2003 is precluded by law.

4.  Prior to November 20, 2009, the Veteran's thoracic syrinx 
with associated degenerative changes, status post old 
thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1 was manifested by pain and severe 
limitation of motion of the thoracolumbar spine; it was not 
productive of unfavorable ankylosis of the thoracolumbar 
spine, nor was it manifested by any incapacitating episodes 
of intervertebral disc syndrome necessitating bedrest 
prescribed by a physician. 

5.  Currently, the Veteran's thoracic syrinx with associated 
degenerative changes, status post old thoracic spine 
fractures, and aggravation of spondylolisthesis at L5-S1 is 
productive of unfavorable ankylosis of the thoracolumbar 
spine, with no evidence of unfavorable ankylosis of the 
entire spine, or any incapacitating episodes of 
intervertebral disc syndrome lasting at least six weeks in 
the previous year. 

6.  Radiculopathy of the left lower extremity associated with 
the thoracic syrinx with associated degenerative changes, 
status post old thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1 has been manifested by no more 
than mild impairment throughout the appeal period. 

7.  Radiculopathy of the right lower extremity associated 
with the thoracic syrinx with associated degenerative 
changes, status post old thoracic spine fractures, and 
aggravation of spondylolisthesis at L5-S1 has been manifested 
by no more than mild impairment throughout the appeal period.


CONCLUSIONS OF LAW

1.  Spina bifida was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  An effective date of November 7, 2003, the date of the 
reopened claim, is the earliest assignable by law for the 
grant of service connection for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.114(a), 3.400(b), 3.400(q) (2009).

3.  Prior to November 20, 2009, the criteria for an 
evaluation in excess of 40 percent for service-connected 
thoracic syrinx with associated degenerative changes, status 
post old thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code (DC or Code) 5242 (2009).

4.  The criteria for a rating in excess of 50 percent, for 
thoracic syrinx with associated degenerative changes, status 
post old thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 5242 
(2009).

5.  The criteria for a rating of 10 percent for neuropathy 
(radiculopathy) of the left lower extremity associated with 
the thoracic syrinx with associated degenerative changes, 
status post old thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, DC 8520 (2009).

6.  The criteria for a rating of 10 percent for neuropathy 
(radiculopathy) of the right lower extremity associated with 
the thoracic syrinx with associated degenerative changes, 
status post old thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Early effective date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose, 
if claim is received within 1 year after separation from 
active duty; otherwise date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

The date of the filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); Wright v. Gober, 10 Vet. App. 343 (1997).

Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Service connection

The Veteran claims he has spina bifida.  The Veteran's 
service treatment records include a January 1956 pre-
induction examination which reflects a normal clinical 
evaluation of the spine.  

At the outset, the Board notes that the Veteran's service 
treatment records are limited, despite the RO's attempts to 
obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As previously noted, service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson.  Thus, the initial question is whether 
there is evidence of a current disability.  The Board finds 
that the preponderance of the evidence establishes that there 
is no current diagnosis of a disability or disease due to 
spina bifida.  

A May 2009 private treatment report from Dr. G. indicates 
that the reports reviewed did not note spina bifida.  He 
further reports that whether or not the Veteran has a form of 
spina bifida occulta is of no consequence in terms of low 
back symptoms because spina bifida occulta does not produce 
back pain.  A June 2009 VA examination report indicates 
diagnoses regarding the Veteran's back pain including chronic 
degenerative changes across the lumbosacral spine with pars 
defect and spondylolisthesis.  He also noted that "this 
likely addresses the described spina bifida."  However, the 
examiner does not report a diagnosis of spina bifida.  He 
further reported that the lumbar spine degenerative changes 
with spondylolisthesis and pars defect as well as any 
described spina bifida is less likely as not related to the 
in-service injury.  The Veteran has not submitted any medical 
evidence of a disability or disease caused by the spina 
bifida deformity. 

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The Veteran's own implied assertions that he has a disability 
or disease due to spina bifida are afforded no probative 
weight in the absence of evidence that the Veteran has the 
expertise to render opinions about medical matters.  While 
the Veteran may sincerely believe that he has spina bifida, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991).  

The Board adds that, even if assuming that the Veteran has 
spina bifida, there is no competent evidence of record 
showing that this alleged congenital defect is service 
connectable.  Congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).  
Additionally, there is absolutely no competent evidence of 
record showing a resultant disability from any superimposed 
injury.  VAOPGCPREC 82-90.

As there is no probative evidence of spina bifida of the 
Veteran's spine, the preponderance of the evidence is against 
the Veteran's claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim for service connection for spina bifida is denied.

Early Effective Date

A June 2009 rating decision granted service connection for 
thoracic syrinx with associate degenerative changes, status 
post old thoracic spine fractures and assigned a 40 percent 
rating effective June 25, 2004.  A September 2009 rating 
decision amended the Veteran service-connected back 
disability to include aggravation of spondylolisthesis at L5-
S1.  The Veteran contends that he is entitled to an earlier 
effective date for his award of service connection.

As set forth above, the effective date of compensation, based 
on a claim reopened with new and material evidence after a 
final disallowance, will be the date of VA receipt of the 
claim to reopen, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q), (r). 

The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim.  See Sears; 
see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001). 

In the present case, the Veteran separated from active duty 
in April 1957.  He did not raise a claim of entitlement to 
service connection for a back disability within a year of 
discharge from service.  Rather, the Veteran first raised a 
service connection claim for a back disability in July 1982.  
No decision was made at that time and the Veteran continued 
to pursue his claim in September 1985.  That claim was denied 
in an October 1986 rating decision.  No notice of 
disagreement in any form was received after this rating 
decision; therefore, the October 1986 rating decision became 
final.  See 38 CFR § 3.104 (2009).  The Veteran filed another 
claim for a back disability in October 2000.  A March 2002 
rating decision again denied the claim.  No notice of 
disagreement was received after this rating decision.  The 
March 2002 rating decision became final.  See 38 CFR § 3.104.  
The Veteran filed a third claim in May 2002 which was denied 
in a July 2002 rating decision.  No notice of disagreement 
was received after this rating decision.  The July 2002 
rating decision became final.  See 38 CFR § 3.104.  The 
effect of this finality is to preclude an award of an 
effective date prior to that denial.  

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

Subsequent to the July 2002 rating decision, the Veteran 
submitted a statement, received November 7, 2003, indicating 
he had not been notified of a decision on his prior claim.  
In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary. Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2009).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that the July 2002 rating 
decision was returned as "unclaimed" or returned as 
undeliverable.  The Veteran has denied receiving the letter.  
Even such a claim would be insufficient to rebut the 
presumption of regularity where there is no indication that a 
notice was returned as undeliverable.  YT v. Brown, 9 Vet. 
App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  
The Board finds that the probative evidence of record shows 
that the Veteran received the July 2002 letter and he did not 
file an appeal.

Nonetheless, according to a June 2007 statement of the case, 
the RO indicated that the correspondence received from the 
Veteran on November 7, 2003 is a claim.  Thus, giving the 
Veteran the benefit of the doubt, the Board finds that 
November 7, 2003 serves as the date of his claim for 
entitlement to service connection for a back disability.  As 
such, the criteria for an effective date of November 7, 2003 
for the grant of service connection for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1, have been met.

Although the evidence of record does not reveal an exact date 
upon which entitlement arose, the Board notes that such 
information is not required in order to conclude that 
November 7, 2003 is the earliest possible effective date.  
The reason for this is that if the entitlement arose prior to 
November 7, 2003, then that date of claim would be the later 
of the two, and hence the correct effective date as provided 
by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after November 7, 2003, would not 
entitle the Veteran to an earlier effective date.

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than 
November 7, 2003 is legally precluded.

The Board is limited to applying the appropriate statutes and 
regulations to determine the effective date of any grant.  
The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q), (r) (2009). 

The Board notes an exception applies when the evidence to 
reopen a claim includes service department records.  The 
regulations provide that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
See 38 C.F.R. § 3.156(c).

The Veteran's allegation of error in this case includes that 
his subsequently acquired service department records, 
specifically morning reports, were later added to the claims 
file.  See Notice of Disagreement dated August 25, 2009.  The 
Board notes the addition of morning reports received in 
December 2007.  However, the exact same morning reports were 
of record and considered in the October 1986 rating decision.  
Therefore, as they were clearly associated with the claims 
file in 1986, the morning reports received in December 2007 
are duplicates and are not considered official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim.  
Accordingly, the Veteran is not entitled to an effective date 
back to 1986, the date he initially filed a claim for service 
connection for a back disability.

Thus, the proper effective date for entitlement to service 
connection for a back disability claim is November 7, 2003; 
and a date prior to this is not warranted.  

Increased rating

Historically, service connection for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1 was established with a 40 percent disability rating, 
effective June 26, 2004.  See June and September 2009 rating 
decisions.  A subsequent January 2010 rating decision 
evaluated the Veteran's back disability as 50 percent 
disabling, effective November 20, 2009.  

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 40 percent rating is warranted 
when a Veteran exhibits forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating will be 
awarded when a Veteran displays unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).  

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 40 
percent, prior to November 20, 2009, for the Veteran's 
service-connected thoracic syrinx with associated 
degenerative changes, status post old thoracic spine 
fractures, and aggravation of spondylolisthesis at L5-S1.  

In order for a rating in excess of 40 percent to be assigned, 
the evidence must establish unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2009).  The medical 
evidence of record does not document unfavorable ankylosis of 
the spine prior to November 20, 2009.  The June 2009 VA 
examination merely establishes severe limitation of motion of 
the lumbar spine.  Upon examination, forward flexion was to 
45 degrees limited by pain.  Right and left lateral flexion 
were to 15 degrees and right and left lateral rotation were 
to 15 degrees.  The Veteran was also noted to have pain 
beyond 30 degrees of forward flexion and with any extension 
in rotation.  He was noted to have tenderness along the 
thoracic spine from around T8 to T12.  The examiner reported 
that the Veteran uses a cane and ambulates with a very slow, 
antalgic gait with a stiff back, and that he stands with a 
slight hunched forward kyphosis.  Private treatment records 
from Dr. G. dated in May 2009 also indicate the Veteran's 
range of motion for his thoracolumbar spine.  
Thoracolumbar/hip flexion was to 80 degrees, thoracolumbar 
extension was to 10 degrees and right and left lateral 
flexion was to 10 degrees.  Right thoracolumbar rotation was 
estimated to be 20 degrees and left thoracolumbar rotation 0 
degrees.  Additional private treatment records indicate the 
Veteran has pain and severe limitation of motion, but there 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine prior to November 20, 2009.  Thus, the 
Veteran's back disability has exhibited range of motion that 
warrants no higher than a 40 percent rating, prior to 
November 20, 2009.

However, effective November 20, 2009, the criteria for a 
disability evaluation of 50 percent, but no higher, have been 
met.  A treatment report from Dr. R. notes that there is 
unfavorable ankylosis of the entire thoracolumbar spine.  He 
further comments that the Veteran is not able to stand up 
straight, due to the rigidity of his spine and that attempts 
to flex the spine anteriorly reveal he is capable of 
virtually no movements of the entire thoracolumbar spine 
other than at the hips.  There is no evidence that the 
Veteran has unfavorable ankylosis of the entire spine.  The 
November 2009 private treatment report is silent as to the 
Veteran's cervical spine range of motion and the May 2009 
private treatment report from Dr. G. indicates that range of 
motion for the Veteran's cervical spine included flexion to 
60 degrees and extension to 40 degrees.  Thus, the medical 
evidence indicates that the Veteran met the criteria for a 50 
percent rating, and no higher, for his service connected back 
disability, as of November 20, 2009.  

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  With respect to a higher 
rating based on the frequency and extent of incapacitating 
episodes (defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), the 
Veteran's low back pain has not been shown to require 
bedrest, prescribed or otherwise, for any period approaching 
a total duration of at least six weeks during 12 months to 
justify a 60 percent under DC 5243.  Thus, there is no 
evidence of incapacitating episodes necessitating bedrest 
prescribed by a physician that would warrant a 60 percent 
evaluation during the entire rating period on appeal. 

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an evaluation in excess of 40 percent due to 
functional loss.  On VA examination, with three repetitions, 
the Veteran's pain worsens and his range of motion was 
decreased slightly to 30 degrees of forward flexion.  No 
redness, swelling or spasms were noted.  Under Deluca, pain 
must cause additional restricted range of motion, not already 
contemplated by the assigned rating, so as to warrant the 
assignment of a higher rating.  Here, the Veteran's range of 
motion findings are still adequately compensated by the 40 
percent rating assigned prior to November 20, 2009, and 50 
percent, thereafter.  Even with the Veteran's subjective 
complaints and objective findings, there is no evidence of 
record suggesting that he has unfavorable ankylosis of the 
thoracolumbar spine, prior to November 20, 2009, or 
unfavorable ankylosis of the entire spine, thereafter.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
this case, although the medical evidence of record does not 
show associated objective neurologic abnormalities of bowel 
and bladder, it does show that the Veteran has mild 
neurological impairment of the left and right lower 
extremities.  Disability ratings of 10 percent, 20 percent, 
40 percent, and 60 percent are assignable for incomplete 
paralysis of the sciatic nerve which is mild, moderate, 
moderately severe, or severe in degree, respectively.  An 80 
percent rating is warranted for complete paralysis; the foot 
drops, no active movement possible for muscles below the 
knee, flexion, of the knee weakened or lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.  

The regulations also provide that, when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  

The record shows that the Veteran has complained of radiating 
pain in the legs bilaterally.  The June 2009 VA examination 
report shows decreased sensation across the lateral thigh, 
lateral leg, and lateral foot on the left side.  He was also 
noted to have some slight but generalized weakness throughout 
bilateral lower extremities, but no focal radicular weakness 
in one muscle group.  The Veteran also had 2+ deep tendon 
reflexes at the patellar tendon and Achilles tendon.  

Giving the Veteran the benefit of the doubt and based on the 
findings as outlined above, the Board finds that the evidence 
does show that the symptomatology associated with the 
Veteran's back disability was present at the time he filed 
his claim for service connection.  The Board also finds that 
such symptomatology is analogous to mild incomplete paralysis 
of the sciatic nerve.  As such, the Board finds that separate 
10 percent evaluations for neurological manifestations of the 
Veteran's service-connected back disability are in order.  

However, the Board finds that the manifestations of 
neuropathy in the Veteran's bilateral lower extremities have 
been no more than slight throughout the appeal period.  
Because there is no evidence of moderate impairment, a rating 
in excess of 10 percent for the either lower extremity is not 
warranted.  Except for findings of slight generalized 
weakness and decreased sensation reported by the June 2009 
examination, no significant clinical findings relative to the 
Veteran's service-connected back disability have been 
reported during the period on appeal.  Significantly, the May 
2009 private treatment report examination reflects 
essentially normal sensory findings.  As such, the Board 
concludes that a 10 percent rating is warranted for 
radiculopathy of the left lower extremity and the right upper 
extremity lower 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Extraschedular consideration

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's service-connected back disability.  In 
this regard, the Board finds that there has been no showing 
by the Veteran that the service-connected disabilities have 
necessitated frequent periods of hospitalization.  While the 
Veteran's service-connected back disability has been shown to 
require sedentary employment if he were to go back to work, 
the record does not reflect any factor which takes the 
Veteran outside of the norm, or which presents an exceptional 
case where his currently assigned disability ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown , 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The Board notes that the August 2007 report from Dr. R. 
indicating that due to severe back pain, the Veteran was 
unable to be competitive in the job market as he could only 
work a few days a week then had to take a few days off and 
rest.  However, the June 2009 VA examination indicates the 
Veteran stopped working in 1994, and thus, marked 
interference with employment has not been shown during the 
period on appeal.  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected thoracic syrinx 
with associated degenerative changes, status post old 
thoracic spine fractures, and aggravation of 
spondylolisthesis at L5-S1, warrants any more than a 40 
percent evaluation, prior to November 20, 2009, or a rating 
in excess of 50 percent thereafter.  However, under the 
provisions of Diagnostic Code 8520, the assignment of 
separate 10 percent ratings for radiculopathy into the left 
and right lower extremity is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
September 2004, before the original adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate claims for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Regarding the increased rating and early effective date 
claims, where, as here, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements. 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  Private treatment records 
were obtained and associated with the claims folder.  
Available service treatment records were obtained and 
associated with the claims folder.   See also February 2006, 
December 2006, March 2007 and December 2007 RO requests 
submitted via the automated Personnel Information Exchange 
System (PIES). A June 2009 Memo from the RO makes a formal 
finding of the unavailability of the Veteran's service 
treatment records.  

A VA examination was performed in 2009 in order to obtain 
medical evidence as to the nature, etiology, and extent of 
the Veteran's claimed back disabilities.  The examiner 
reviewed the Veteran's medical history, conducted necessary 
testing to properly evaluate the claimed disabilities, and 
recorded pertinent examination findings.  The VA examiner 
also provided conclusions with supportive rationale.  The 
Board finds that the report is adequate for rating purposes, 
as it addresses the applicable rating criteria related to the 
Veteran's service-connected back disability and provides 
sufficient evidence for VA to make a decision on the claim on 
appeal.  The Board finds that the VA examination report is 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for spina bifida is denied.

An effective date of November 7, 2003 is granted for the 
grant of service connection for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1.

A rating in excess of 40 percent for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1, prior to November 20, 2009, is denied. 

A rating in excess of 50 percent for thoracic syrinx with 
associated degenerative changes, status post old thoracic 
spine fractures, and aggravation of spondylolisthesis at L5-
S1, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
radiculopathy of the left lower extremity is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.

Entitlement to a separate 10 percent rating, but no more, for 
radiculopathy of the right lower extremity is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.


REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability. Id.

In the present case, during the course of his claim on 
appeal, the Veteran has submitted evidence suggesting that he 
is unemployable due to the service-connected back disability.  
The June 2009 VA examiner indicated that the Veteran's back 
disability would severely limit him to sedentary employment, 
and with his age and training, it would most likely make him 
unemployable.  

Based upon the foregoing, the Board finds that the Veteran 
and the evidence of record have raised a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  A TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2009).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2009).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, the AOJ must provide adequate VCAA compliant 
notice of the standards for TDIU.  The AOJ must conduct all 
appropriate development and provide warranted assistance, 
including the provision of a VA examination to determine 
employability on the basis of the service-connected back 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran additional VCAA 
notice as to the issue of entitlement to a 
TDIU.  All notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2009), must be fully met.

2.  Thereafter, conduct any additional 
development deemed appropriate for the 
TDIU claim.

3.  If necessary, refer the Veteran's TDIU 
claim to the Under Secretary for Benefits 
or to the Director of Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating 
under 38 C.F.R. § 4.16(b).

4.  After completion of the above and any 
additional notice or development deemed 
appropriate, adjudicate the issues of 
entitlement to a TDIU, to include on an 
extraschedular basis.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
opportunity to respond.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


